Apareciendo que la sentencia fué dictada en 11 de diciembre de 1924 y la ape-lación interpuesta en 18 de dicho mes y año, cuyo escrito no fué notificado al demandante o su abogado, como exige el artículo 296 del Código de Enjuiciamiento Civil, y no cons-tando tampoco que en la corte inferior haya sido radicada ninguna transcripción de evidencia ni legajo de sentencia o solicitado ni concedido prórroga alguna con tal fin, y no ha-biendo la apelante radicado hasta ahora en la Secretaría de esta Corte Suprema la transcripción de autos, se desestima la apelación.